Citation Nr: 0636477	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period prior to 
August 27, 2004, and to a rating in excess of 50 percent for 
PTSD for the period from August 27, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that decision, the RO 
granted service connection for PTSD, and assigned an initial 
evaluation of 30 percent for the disorder.  In November 2004, 
and during the pendency of the appeal, the RO increased the 
evaluation assigned the PTSD to 50 percent, effective August 
27, 2004.

The veteran testified before the undersigned at a hearing 
held in February 2006. 

Although the issue of entitlement to service connection for 
postoperative residuals of a deviated nasal septum was 
developed for appellate review, the veteran withdrew his 
appeal of that issue in February 2006.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Briefly, the veteran contends that the initial evaluations 
assigned his PTSD do not accurately reflect the severity of 
that disorder.  

The Board initially notes that following the last 
supplemental statement of the case issued in November 2004, 
additional VA treatment records were received, covering the 
period from July 2003 to November 2004.  The records contain 
entries, not previously considered by the RO, documenting 
complaints of psychiatric symptoms and providing assessments 
as to the status of the veteran's PTSD.  The Board finds that 
the entries are pertinent to the matter at hand, and that the 
case must therefore be remanded for the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2006).

The record shows that the last VA treatment records on file 
for the veteran are dated in November 2004.  The records are 
largely silent for any psychiatric complaints or findings, 
and show that he was not prescribed any psychiatric 
medication.  

At his February 2006 hearing before the undersigned, the 
veteran testified that he had sought treatment at a VA 
facility for his PTSD symptoms the prior day.  He testified 
that he received a prescription for his depression, and a 
referral to a VA psychiatrist for further evaluation.  The 
veteran explained that prior to the referenced visit, he had 
sought treatment for PTSD about once every 6 months.

Given that the veteran's testimony identifies recent and 
apparently pertinent VA medical records that are not on file, 
the Board is of the opinion that further evidentiary 
development is required prior to adjudication of this case.

At his last VA examination in August 2004, the veteran 
reported symptoms including depression, poor concentration, 
intrusive thoughts, sleep disturbance, irritability, and 
panic attacks.  The examiner provided some mental status 
findings, but did not address the presence or absence of 
several symptoms relevant to determining whether a rating in 
excess of 50 percent for a psychiatric disorder is warranted.  
In light of this, the Board will also remand the case for the 
RO to schedule the veteran for another VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim he has not 
previously identified and/or associated 
with the file.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any such medical 
records identified by the veteran.  In 
any event, the RO should obtain records 
for the veteran from the VA Medical 
Center in Fayetteville, Arkansas and from 
the Community Based Outpatient Clinic in 
Ft. Smith, Arkansas, for the period from 
November 2004 to the present.

2.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran to determine the extent and 
severity of his service-connected PTSD.  
The examiner should indicate with respect 
to each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected PTSD.  The examiner 
should also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the veteran's 
service-connected PTSD, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.  The claims file must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.   
 
3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
should issue a supplemental statement of 
the case which includes consideration of 
all evidence added to the record since 
the November 2004 supplemental statement 
of the case, and provide the veteran and 
his representative an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

